Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-17, 19-22, 24, 26-28, 30-36, and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calderon (US 2009/0230194 A1) in view of Ryabinin et al. (US 2020/0257868 A1).
Regarding claim 1, Calderon teaches a barcode scanner assembly for scanning an object appearing in a field of view (abstract), the barcode scanner assembly comprising:
a scanner enclosure (Fig. 3) including a scanner enclosure body having 
a top portion (portion above PCB, top of Fig. 13), a bottom portion opposite the top portion (bottom of Fig. 13), a front portion (side facing away in Fig. 13), and a rear portion opposite the front 
a printed circuit board at least partially disposed within the internal cavity (40, Fig. 2);
a scanner assembly coupled to the printed circuit board (44, 46, 48); and
a decode assembly positioned on the printed circuit board (50); and
wherein a lower extent of the printed circuit board is disposed above (PCB is in top section, Fig. 13) a lower third of a longitudinal length of the scanner enclosure body extending between the top portion and the bottom portion (Fig. 13), the lower third being adjacent to the bottom portion of the scanner enclosure body (bottom of Fig. 13).
Calderon lacks the imager and the orientation of the circuit board.
Ryabinin teaches a barcode scanner assembly for capturing at least one image of an object (142), an imaging assembly coupled to the printed circuit board (142); and wherein the printed circuit board is positioned substantially parallel to an outbound imaging axis (Fig. 9, outbound imaging axis is normal to the window 230, 240 is parallel to the axis normal to 230).
Therefore it would have been obvious to use the configuration taught in Ryabinin because it provides improved access to the cable cavity which makes installation and use easier (paragraph 0028 of Ryabinin).
Regarding claim 2, Calderon teaches wherein the outbound imaging axis is substantially perpendicular relative to a longitudinal axis of the scanner enclosure (Fig. 13).

Regarding claim 4, Calderon teaches wherein the communication cable further includes a strain relief member, wherein a majority of the strain relief member is constrained within a volume of the scanner enclosure (Fig. 9).
Regarding claim 5, Calderon teaches wherein the scanner enclosure body further defines a sound port positioned proximally to the angled cutout of the rear portion of the scanner enclosure to port sound outside of the scanner enclosure (Fig. 10).
Regarding claim 6, Calderon teaches wherein the scanner enclosure body includes at least one internal wall configured to inhibit ingress of dust into the scanner enclosure body (Fig. 12).
Regarding claim 9, Calderon teaches further comprising an off-axis illumination board disposed in the top portion of the scanner enclosure body [0022] (Figs. 4, 5, 6).
Regarding claim 10, Calderon teaches wherein the printed circuit board, the imaging assembly, and the decode assembly are at least partially disposed above a lower third of the longitudinal length of the scanner enclosure (Fig. 12, Fig. 13).
Regarding claim 11, Calderon teaches a barcode scanner assembly for scanning an object appearing in a field of view (FOV) (abstract), the barcode scanner assembly comprising:
a scanner enclosure including a scanner enclosure body having a top portion (top of Fig. 13), a bottom portion opposite the top portion (bottom of Fig. 13), a front portion (side facing away, Fig. 13), a rear portion opposite the front portion (side facing us, Fig. 13), and a longitudinal length extending from the top portion to the bottom portion (length from top to bottom), the scanner enclosure body further defining an internal cavity (6 sides define a rectangular cuboid, which has an internal volume, Fig. 2 shows the components stored in the internal volume, therefore it can be understood that the sides that 
a printed circuit board at least partially disposed within a middle third of the longitudinal length of the scanner enclosure (PCB includes components that extend into the middle third of the longitudinal length from top to bottom shown in Fig. 13), a lower extent of the printed circuit board board disposed above a lower third of a longitudinal length (PCB is on the top of the longitudinal length from bottom to top shown in Fig. 13), the printed circuit board having a first side (sections 56 and 58 are boards that are part of the PCB and have a first side that the connectors 70 are connected to) and a second side (main rectangular circuit board, shown in Fig. 13);
a data connector disposed on the first side of the printed circuit board, the data connector adapted to be engaged by an external communication cable (54, 56, 58, R1, R2, R3, R4); and
a scanner mounted one of directly or indirectly to the second side of the printed circuit board (imaging sensor mounted to both first and second side of PCB – Fig. 13).
Calderon lacks the imager and the orientation of the circuit board.
Ryabinin teaches a barcode scanner assembly for capturing at least one image of an object (142), an imaging assembly coupled to the printed circuit board (142); and wherein the printed circuit board is positioned substantially parallel to an outbound imaging axis (Fig. 9, outbound imaging axis is normal to the window 230, 240 is parallel to the axis normal to 230).
Therefore it would have been obvious to use the configuration taught in Ryabinin because it provides improved access to the cable cavity which makes installation and use easier (paragraph 0028 of Ryabinin).
Regarding claim 12, these claims are analogous to the claims above and are therefore also taught by Calderon.

Regarding claims 14-16, these claims are analogous to the claims above and are therefore also taught by Calderon.
Regarding claim 17, Calderon teaches wherein the at least one internal wall separates the internal cavity into a first sub-cavity that accommodates the printed circuit board, the data connector, and the imaging sensor and a second sub-cavity that does not accommodate electronic components (Fig. 12).
Regarding claims 19-22 and 24, these claims are analogous to the claims above and are therefore also taught by Calderon.
Specifically regarding claim 21, the top, bottom, and side portions as claimed can be interpreted as viewed in Fig. 13 of Calderon. Therefore, Calderon teaches a scanner enclosure including a scanner enclosure body having a top portion (portion above PCB, top of Fig. 13), a bottom portion opposite the top portion (bottom of Fig. 13), a front portion (side facing away in Fig. 13), a rear portion opposite the front portion (side facing towards us in Fig. 13). Using this orientation, the printed circuit board (42) and connectors (R1-R4) are in the top third of the enclosure and Calderon teaches wherein a lower extent of the printed circuit board and the data connector are disposed above a lower third of the longitudinal length of the scanner enclosure (PCB and connectors are near the top of the longitudinal length – Fig. 13).
Regarding claim 26, Calderon and Ryabinin teaches the above. Calderon further teaches the data connector providing an aperture for insertion of a data cable at an angle between approximately 40° and approximately 50° relative to the longitudinal length of the scanner enclosure (Fig. 8); an imaging sensor mounted one of directly or indirectly to the second side of the printed circuit board 
Regarding claims 27, 28, 30, 31, 33-36, 38, and 39, these claims are analogous to the claims listed above, and are therefore also taught by Calderon.
Regarding claim 32, Calderon in view of Ryabinin teaches the analogous claims above, 
Calderon further teaches the data connector including an interface adapted to be engaged by an external communication cable, the interface at least partially facing the rear portion of the scanner enclosure body (when using the angled connection configuration, the interface is at an angle and therefore at least partially faces the rear of the enclosure – See Fig. 8).
Calderon lacks wherein the data connector is positioned in the front portion of the scanner enclosure body.
Ryabinin teaches wherein the data connector (122) is positioned in the front portion of the scanner enclosure body (at least part of 122 is in front portion, facing away from us, of hosing shown in Fig. 7).
Therefore it would have been obvious to use the configuration taught in Ryabinin because it provides improved access to the cable cavity which makes installation and use easier (paragraph 0028 of Ryabinin).
Regarding claims 40-43, Calderon teaches wherein the bottom portion includes a base portion (bottom wall of housing shown in Fig. 3) configured to be positioned on a flat surface bottom surface is flat and has a cutout for wires so that it may be positioned on a flat surface – Fig. 3), wherein the front portion is substantially upright relative to the base portion (in this vertical position, the front portion is the surface facing backwards – Fig. 3) and includes a window (window not visible in Fig. 3 but shown in .
Claims 7, 8, 18, 23, 29, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calderon as modified by Ryabinin and further in view of Liou et al. (US 2018/0225489 A1).
Regarding claims 7, 8, 18, 23, 29, and 37, Calderon lacks the manual mode and the capacitive touch sensor.
Liou teaches further comprising at least one capacitive touch sensor disposed on the printed circuit board and extending along at least one side portion of the scanner enclosure body [0006]; and wherein the barcode scanner assembly is alternately operable in at least one of a manual mode or a presentation mode (Fig. 5).
Therefore it would have been obvious to use the features of Liou because it increases the flexibility of the system and allows it to be more easily incorporated into existing transaction infrastructure.
Response to Arguments
Applicant's arguments filed 10/4/21 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Calderon does not teach the lower extent of the printed circuit board being disposed above a lower third of a longitudinal length of the scanner enclosure body, however the argument is not found to be persuasive. Using figure 13 of Calderon as a reference, the “top” portion is the face near the board 42, with the bottom portion being the bottom face of Fig. 13, and the longitudinal length is the length from the bottom of the figure to the top. Using this interpretation of the configuration, the printed circuit board is in the upper area of the cavity and therefore is above the lower third of a longitudinal length.
Regarding claim 26, applicant argues that Calderon does not teach that the data connector is on a first side and the imaging sensor is on a second side, however this argument is not found to be 
Regarding claim 32, applicant argues that Calderon does not teach the data connector including an interface at least partially facing the rear portion of the scanner enclosure body, however this argument is not found to be persuasive. Fig. 7 shows an embodiment in which the data connectors are angled and when they are angled like this, they are at least partially facing the back face of the enclosure body, therefore this argument is not found to be persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876